             Case 3:19-cv-02573-EMC Document 489 Filed 12/17/20 Page 1 of 3



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: (415) 362-6666
 4
     HILLIARD & SHADOWEN LLP
 5   STEVE D. SHADOWEN (pro hac vice)
     steve@hilliardshadowenlaw.com
 6   1135 W. 6th Street, Suite 125
     Austin, TX 78703
 7   Telephone: (855) 344-3298

 8   HAGENS BERMAN SOBOL SHAPIRO LLP
     STEVE W. BERMAN (pro hac vice)
 9   steve@hbsslaw.com
     1301 Second Avenue, Suite 2000
10   Seattle, WA 98101
     Telephone: (206) 623-7292
11   Interim Co-Lead Counsel for End-Payor Plaintiffs
12   (Additional Counsel Listed on Signature Page)

13

14                               IN THE UNITED STATES DISTRICT COURT

15                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN FRANCISCO DIVISION

17   PETER STALEY, et al.                               Case No. 3:19-cv-02573-EMC (Master Docket)

18                               Plaintiffs,            [PROPOSED] ORDER MODIFYING
                                                        SCHEDULING ORDER
19         v.
                                                        Date:    January 7, 2021
20   GILEAD SCIENCES, INC., et al.                      Time:    1:30 p.m.
                                                        Ctrm:    5-17th Floor
21                               Defendants.            Judge:   Honorable Edward M. Chen

22

23

24

25

26

27

28


                [PROPOSED] ORDER MODIFYING SCHEDULING ORDER / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 489 Filed 12/17/20 Page 2 of 3



 1          The Court, having considered Plaintiffs’ Motion to Modify Scheduling Order Pursuant to Fed. R.

 2   Civ. P 16, all supporting papers, the argument of the parties, and good cause appearing, hereby

 3   GRANTS Plaintiffs’ motion and ORDERS that the dates and deadlines in the consolidated action Staley
 4   et al. v. Gilead Sciences, Inc. et al., Case No. 3:19-cv-02573-EMC, shall be as follows:

 5                                 EVENT                                          DATE
 6           Class certification briefs and supporting expert           Wednesday, July 14, 2021
             reports
 7
             Oppositions to class certification and supporting         Wednesday, August 25, 2021
 8           expert reports
 9           Reply briefs for class certification and                Wednesday, September 29, 2021
             supporting reply expert reports
10
             Fact discovery closes                                   Wednesday, September 29, 2021
11
             Hearing on class certification                            Thursday, October 21, 2021
12           Merits Experts
13           Opening merits expert reports filed by the party        Wednesday, November 10, 2021
             bearing the burden of proof
14
             Responsive expert reports                               Wednesday, December 15, 2021
15
             Reply expert reports                                      Wednesday, January 5, 2022
16           Expert discovery cut-off                                 Wednesday, January 26, 2022
17           Rule 56 Motions

18           Rule 56 motions and related Daubert motions               Thursday, February 10, 2022
             Oppositions to motions for Rule 56 and related              Tuesday, March 22, 2022
19           Daubert motions
20           Replies in support of motions for Rule 56 and               Tuesday, April 26, 2022
             related Daubert motions
21
             Hearing on Rule 56 and Daubert motions                      Thursday, May 19, 2022
22
             Trial Schedule
23
             Parties meet and confer                                      Tuesday, June 21, 2022
24           Parties file joint pretrial conference statement             Tuesday, July 12, 2022
             and trial briefs
25
             Parties serve objections to trial brief                       Friday, July 22, 2022
26
             Pretrial conference                                         Tuesday, August 2, 2022
27           Trial                                                      Monday, August 29, 2022
28

                                                           1
                 [PROPOSED] ORDER MODIFYING SCHEDULING ORDER / CASE NO. 3:19-CV-02573-EMC
           Case 3:19-cv-02573-EMC Document 489 Filed 12/17/20 Page 3 of 3

                                                                      ISTRIC
                                                                 TES D      TC
                                                               TA
 1




                                                                                     O
          IT IS SO ORDERED.




                                                          S




                                                                                      U
                                                         ED




                                                                                       RT
 2                                                                              ERED
                                                                      O ORD




                                                     UNIT
 3   Dated: December 17, 2020                                 IT IS S




                                                                                             R NIA
 4                                                                              . Chen
                                                                           ard MM.




                                                     NO
                                                          Honorable
                                                                 g e E d w
                                                                      Edward       Chen
                                                              JudStates District Judge




                                                                                             FO
 5                                                        United




                                                      RT




                                                                                         LI
                                                              ER




                                                         H




                                                                                     A
 6                                                                                       C
                                                                   N                 F
                                                                       D IS T IC T O
 7                                                                           R
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 2
              [PROPOSED] ORDER MODIFYING SCHEDULING ORDER / CASE NO. 3:19-CV-02573-EMC
